            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 1 of 38



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ASANTE
2650 Siskiyou Blvd. Ste 200
Medford, OR 97504

ASANTE ROGUE VALLEY MEDICAL
CENTER
2825 E Barnett Rd.
Medford, OR 97504

ASANTE THREE RIVERS MEDICAL CENTER
500 SW Ramsey Ave
Grants Pass, OR 97527

ASANTE ASHLAND COMMUNITY HOSPITAL
280 Maple St.
Ashland, OR 97520                 Civil Action No.

RENOWN REGIONAL MEDICAL CENTER
1155 Mill St.
Reno, NV 89502

RENOWN SOUTH MEADOWS MEDICAL
CENTER
10101 Double R. Blvd.
Reno, NV 89521

SKY LAKES MEDICAL CENTER
2865 Daggett Ave.
Klamath Falls, OR 97601

YUMA REGIONAL MEDICAL CENTER
2400 S. Avenue A
Yuma, AZ 85364,

              Plaintiffs,
       v.

ALEX M. AZAR II, in his official capacity,
Secretary, Department of
Health and Human Services
U.S. Department of Health and Human
Services



                                             1
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 2 of 38




Hubert H. Humphrey Building
200 Independence Ave., SW
Washington, DC 20201

DEPARTMENT OF HEALTH AND HUMAN
SERVICES
Hubert H. Humphrey Building
200 Independence Ave., SW
Washington, DC 20201

SEEMA VERMA, in her official
capacity, Administrator, Centers for Medicare
and Medicaid Services
Hubert H. Humphrey Building
200 Independence Ave., SW
Washington, DC 20201

CENTERS FOR MEDICARE AND
MEDICAID SERVICES
Hubert H. Humphrey Building
200 Independence Ave., SW
Washington, DC 20201

                  Defendants.


            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiffs seek declaratory and injunctive relief against Defendants Alex M. Azar II, in
his official capacity as Secretary of the United States Department of Health and Human Services
(“HHS”), HHS, Seema Verma, in her official capacity as Administrator of the Centers for
Medicare & Medicaid Services (“CMS”), and CMS, and for their causes of action state:

                                        INTRODUCTION

               Each year the California Department of Health Care Services (“Department”),

pursuant to a state plan amendment (“SPA”) approved by CMS, pays California hospitals over

$4 billion in federal Medicaid Quality Assurance Fee (“QAF”) subsidies. The Department does

not, however, pay federal Medicaid QAF subsidies to any “border hospital,” which are hospitals

in the United States that are 55 miles or less from the California border. Like in-state hospitals,


                                                 2
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 3 of 38



these “border hospitals” also treat a significant number of California Medicaid (“Medi-Cal”)

patients.

               The Department has designated thirty-seven (37) hospitals in Oregon, Nevada,

and Arizona as “border hospitals.” These “border hospitals” provide over seventy percent (70%)

of the inpatient care that California Medi-Cal beneficiaries receive at out-of-state hospitals.

               Many of the services the “border hospitals” provide are indispensable, such as the

trauma services provided by plaintiffs Renown Regional Medical Center and Rogue Valley

Medical Center (“RVMC”). A trauma center is a hospital equipped to provide comprehensive

emergency medical services to patients suffering traumatic injuries.

               Renown Regional Medical Center is in Reno, Nevada and is the only trauma

center between Sacramento and Salt Lake City. RVMC is in Medford, Oregon. The nearest

trauma centers to it are OHSU and Legacy Emanuel Medical Center in Portland, Oregon, both of

which are 275 miles north of RVMC, and Mercy Medical Center in Redding, California, which

is 150 miles south of RVMC.

               The acuity of Medi-Cal patients treated at out-of-state hospitals is more than twice

the acuity of Medi-Cal patients who are admitted to in-state hospitals. Children's Hospital

Medical Ctr. v. Belshe, 97 Cal. App. 4th 740, 760 n.12 (Cal. Ct. App. 2002) states:

        The trial court found that the average DRG weight of Medi-Cal patients treated by
        respondent hospitals was "much higher" than that of the Medi-Cal patients treated
        by in-state hospitals with which DHS has contracts. The court found, for example
        that the DRG weights of Medi-Cal patients treated at respondents Washoe
        Medical Center [now known as Renown Regional Medical Center] and Rogue
        Valley Medical Center are, respectively, 2.16 and 1.77, more than twice as high as
        the average DRG weight of contracting in-state hospitals, which is only .87.

Renown Regional Medical Center and Rogue Valley Medical Center, the two facilities named

above, are plaintiffs in this lawsuit and treat thirty-eight percent (38%) of all Medi-Cal




                                                  3
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 4 of 38



beneficiaries who receive inpatient care at “border hospitals.” Thus, “border hospitals” treat the

sickest Medi-Cal patients who “require a greater expenditure of resources and costs, than the

typical in-state Medi-Cal patient.” Children's Hospital Medical Ctr. v. Belshe, 97 Cal. App. 4th

740, 760 (Cal. Ct. App. 2002).

               Even though the plaintiffs deliver the most expensive services to California Medi-

Cal patients, and serve as an important safety net when providing essential trauma and other

complex services, the Department excludes them from receiving any portion of the $4 billion in

federal QAF subsidies that it distributes each year. Plaintiffs contend that this violates the

Commerce Clause (U.S. Const. art. I, § 8, cl. 3), the Equal Protection Clause (U.S. Const. amend.

XIV, § 1), 42 U.S.C. § 1396a(a)(16), 42 C.F.R. § 431.52, the Administrative Procedure Act

(“APA”) (5 U.S.C. § 701 et seq.), and the Declaratory Judgment Act (28 U.S.C. § 2201).


                                 JURISDICTION AND VENUE

               The Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 28 U.S.C. § 1331, 28 U.S.C. §§ 2201, 2202, and 5 U.S.C.

§ 706, because this action presents a case and controversy under the U.S. Constitution, the

Medicaid Act, the APA, and the Declaratory Judgment Act, 28 U.S.C. § 2201.

               Venue lies in this district under 28 U.S.C. § 1391 because the defendants reside in

the District of Columbia and a substantial part of the events giving rise to this claim occurred in

the District of Columbia.


                                          THE PARTIES

               All of the plaintiffs operate general acute care hospitals in Oregon, Nevada, and

Arizona. These hospitals have been deemed for Medicaid purposes to be “border hospitals,”

which means that they are located in the United States and are within fifty-five miles driving


                                                  4
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 5 of 38



distance from the nearest physical location at which a road crosses the California border.

Plaintiff Asante is an Oregon not-for-profit corporation with its principal place of business in the

State of Oregon, on behalf of plaintiffs “Rogue Valley Medical Center” in Medford, Oregon,

“Three Rivers Community Hospital” in Grants Pass, Oregon, and “Ashland Community

Hospital” in Ashland, Oregon. Renown Regional Medical Center is a Nevada not-for-profit

corporation dba as “Renown Regional Medical Center” in Reno, Nevada. Renown South

Meadows Medical Center is a Nevada not-for-profit corporation dba “Renown South Meadows

Medical Center” in Reno, Nevada. Sky Lakes Medical Center, Inc. is an Oregon not-for-profit

corporation dba “Sky Lakes Medical Center” in Klamath Falls, Oregon. Yuma Regional

Medical Center is an Arizona not-for-profit corporation dba “Yuma Regional Medical Center” in

Yuma, Arizona.

               Defendant Alex M. Azar II is the United States Secretary of Health and Human

Services. Defendant Azar, by and through his designees at CMS, undertook the illegal and

unauthorized actions challenged in this case. Defendant Azar is sued solely in his official

capacity.

               Defendant HHS is the federal agency that oversees the operation of the Medicaid

program.

                Defendant Seema Verma is the Administrator of CMS. CMS is the agency that

administers the Medicaid program. Defendant Verma is sued solely in her official capacity.

               Defendant CMS is the federal agency to which Defendant Azar has delegated the

authority pursuant to the Social Security Act, 42 U.S.C. §§ 1396a(13)(A)(iv), 1396r-4(a)(1)(B),

to administer the Medicaid program.




                                                 5
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 6 of 38



                       PREVIOUS QAF LAWSUITS AND DISPUTES

               On October 11, 2009, Governor Schwarzenegger signed Assembly Bill 1383

(“AB 1383”) into law. The primary purpose of AB 1383 was to obtain more federal Medicaid

money.

               In response to that legislation, fifteen out-of-state hospitals filed two QAF

lawsuits against the Department: Asante v. Jolly, No. 3:10-cv-01236-JSW, (N.D. Cal. June 23,

2010) (the “First QAF Lawsuit”) and Asante v. Maxwell-Jolly, Case No. 3:10-cv-03828-CRB

(N.D. Cal. August 27, 2010) (the “Second QAF Lawsuit”). The court documents pertaining to

these QAF lawsuits are available on Pacer and are a matter of public record.

               On March 24, 2010, hospitals located in Nevada, Oregon, and Arizona filed the

First QAF Lawsuit seeking to enjoin the application of AB 1383. Asante v. Jolly, No. 3:10-cv-

01236-JSW, (N.D. Cal. June 23, 2010). On April 8, 2010, the plaintiffs in the First QAF

Lawsuit filed a Motion for a Preliminary Injunction. Id. On June 24, 2010, after the matter had

been fully briefed, this lawsuit was dismissed as not ripe because CMS had not yet approved

California’s QAF program. Id. Judge White’s conclusion was based on “multiple provisions [in

AB 1383] which provide that no part of the statute may be implemented until all federal

approvals have been obtained.” Id. at ECF Document 40, 4:12-13.

               The State of California subsequently amended the provisions of AB 1383 to

permit the distribution of federal monies without SPA approval. AB 1653 states in pertinent

part: “Notwithstanding any other provision of law, the director shall have discretion to modify

any…timelines…if all federal approvals…are not secured…by September 1, 2010…The

discretion to modify timelines under this section shall include, but not be limited to, discretion to

accelerate payments to plans or hospitals.” Cal. Welf. & Inst. Code § 14167.353 (AB 1653, Sec.

24).


                                                  6
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 7 of 38



               As a result, on August 27, 2010 the out-of-state hospitals filed the Second QAF

Lawsuit, Asante v. Maxwell-Jolly, Case No. 3:10-cv-03828-CRB, ECF Doc. No. 1, and moved

for a Temporary Restraining Order and an Order to Show Cause for a Preliminary Injunction. At

the hearing on these motions, the State agreed not to distribute any QAF monies without first

giving the Court and the plaintiff out-of-state hospitals 24 hours’ notice. The Court also set the

Preliminary Injunction hearing for September 21, 2010 and ordered the parties to appear at a

Mandatory Settlement Conference on September 17, 2010.

               At that Settlement Conference the out-of-state hospital plaintiffs, hereinafter

called the “QAF Hospitals,” resolved their dispute with respect to AB 1383 and AB 1653 for the

period through and including December 31, 2010. Asante v. Maxwell-Jolly, Case No. 3:10-cv-

03828-CRB, ECF Doc. No. 50 filed on 10/22/10.

               On April 13, 2011, the Medi-Cal Hospital Rate Stabilization Act of 2011 and the

Hospital Quality Assurance Fee Act of 2011 were signed into law, establishing a hospital QAF

program for the period from January 1, 2011 through June 30, 2011. The QAF Hospitals have

resolved their dispute with respect to the above-cited laws for the period from January 1, 2011

through June 30, 2011.

               On September 16, 2011, SB 355 was signed into law. SB 355 provided for a

hospital QAF program for the period from July 1, 2011, through December 31, 2013. The QAF

Hospitals have resolved their dispute with respect to SB 355 for the period from July 1, 2011,

thru December 31, 2013.

               On October 8, 2013, SB 239 was signed into law. As part of SB 239, the State

enacted the Medi-Cal Hospital Reimbursement Improvement and Restoration Act of 2013 (the

“Act”), codified at Cal. Welf. & Inst. Code §§ 14169.50 - 14169.76. The first program period




                                                 7
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 8 of 38



under the Act was January 1, 2014, to December 31, 2016. Cal. Welf. & Inst. Code § 14169.51.

The QAF Hospitals have resolved their dispute with respect to the Act for the period from

January 1, 2014, to December 31, 2016.

               On November 8, 2016, Proposition 52 was approved by the California voters, a

ballot initiative that extended indefinitely the QAF program under the Act.

               The second program period under the Act was January 1, 2017 through June 30,

2019. The QAF Hospitals have resolved their dispute with respect to the Act for the period from

January 1, 2017 through June 30, 2019.

               On May 1, 2019, Lloyd Bookman, the attorney for the California Hospital

Association (“CHA”), an intervenor in the Second QAF Lawsuit, informed attorney Dean

Johnson (a lawyer for the plaintiffs in the earlier QAF lawsuits and this lawsuit) that CHA would

not resolve any QAF disputes for Medi-Cal services rendered after June 30, 2019. Hence, in this

lawsuit the plaintiffs are challenging California’s QAF payments for Medi-Cal services rendered

after June 30, 2019.

               In 2010, at the time that the initial QAF lawsuits were brought, the concept of a

California “border hospital” did not even exist. As a result, the initial QAF lawsuits sought

supplemental QAF payments on behalf of some out-of-state hospitals that were located more

than 55 miles from a California border, and other out-of-state hospitals that were located within

55 miles of a California border. This lawsuit is limited to out-of-state hospitals that are located

within 55 miles of a California border.


                                 FEDERAL MEDICAID LAW

               Under the Spending Clause, Congress passed Title XIX of the Social Security

Act, 42 U.S.C. §§ 1396 et seq., the Medicaid Act, which authorizes federal financial support to



                                                  8
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 9 of 38



states for medical assistance to low-income persons. The Medicaid program is jointly financed

by the federal and state governments.

               Medicaid is voluntary, but once a state decides to participate in the Medicaid

program compliance with the federal Medicaid laws and regulations is mandatory. Wilder v. VA

Hosp. Ass'n, 496 U.S. 498, 502 (1990). Every state, including the District of Columbia,

participates in the Medicaid program.

               Once a State chooses to participate in the Medicaid program it must adopt a “State

Plan,” which is a comprehensive written statement that describes the nature and scope of the

state’s Medicaid program. A State Plan must conform to the statutory requirements set forth in

the Medicaid Act and its implementing regulations. Harris v. McRae, 448 U.S. 297 (1980). If a

state wants to change its Medicaid plan once approved, such as for the adoption of a QAF

program, it must obtain approval from the federal government to do so in the form of a State

Plan Amendment (“SPA”), which the federal government again reviews for compliance with the

Medicaid Act. 42 C.F.R. § 430.12(c).

               Congress expressly delegated to the Secretary of HHS the responsibility and the

authority to administer the Medicaid program and to review state Medicaid plans and plan

amendments for compliance with federal law. 42 U.S.C. § 1396a(b) (“The Secretary shall

approve any plan which fulfills” the statutory requirements). The Secretary, in turn, delegated

that responsibility and authority to the administrator of CMS. 42 C.F.R. § 430.15(b); see also

Christ the King Manor, Inc. v. Sec'y U.S. Dep't of Health & Human Servs., 730 F.3d 291, 297

(3d Cir. 2013) (“States must submit their proposed plans to CMS, and CMS must review each

plan, ‘make a determination as to whether it conforms to the requirements for approval,’ 42




                                                9
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 10 of 38



U.S.C. § 1316(a)(1), and ‘approve any plan which fulfills the conditions specified’ in the

Medicaid Act, 42 U.S.C. § 1396a(b).”).

               “If the Secretary approves the state's Medicaid plan, the state's payments are

considered to be expenditures made ‘under’ the state plan. 42 U.S.C. § 1396b(a)(1).

Expenditures made under the state plan, in turn, are matched by federal funds according to a

percentage formula tied to the per-capita income in the state, with the percentage ranging from

fifty percent to eighty-three percent of the cost of medical services provided under the plan. 42

U.S.C. §§ 1396b; 1396d(b).” Cove Associates Joint Venture v. Sebelius, 848 F. Supp. 2d 13, 16-

17 (D.D.C. 2012). In other words, depending upon the state, the federal government pays

between fifty percent and eighty-three percent of all Medicaid costs.

     CALIFORNIA PAYMENT SYSTEM FOR MEDI-CAL SERVICES RENDERED

               There are significant differences between California’s reimbursement system for

Medi-Cal services rendered and its supplemental payment programs, such as its QAF and

disproportionate share (“DSH”) programs. We describe below how California pays hospitals for

the Medi-Cal inpatient services they provide. In later sections, we describe how California’s

supplemental payment programs work.

               California has elected to participate in the Medicaid Program and has named its

program “Medi-Cal.” Cal. Welf. & Inst. Code §§ 14000 et seq.; Cal. Code Regs., tit. 22 (“22

C.C.R.”) §§ 50000 et seq. Medi-Cal is the largest payer for health care services in California,

covering one-third, or 14 million, of the State’s residents.

               Nearly 80% of the Medi-Cal beneficiaries receive their care through a managed

care organization (“MCO”). In the managed care system, MCOs enter into agreements with the

Department and receive a monthly capitated payment for a specified benefit package. The




                                                 10
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 11 of 38



MCOs then pay the hospitals for the services they render. To satisfy the federal and state

“network adequacy” requirements, MCOs enter into contracts with California hospitals. These

contracting hospitals are referred to as “network” hospitals. Medicaid beneficiaries are required

to seek medical treatment from “network” providers within their MCO’s established network(s).

               In the fee-for-service system, which is the other payment model used in

California, the Department makes payments directly to hospitals for Medi-Cal services rendered.

These payments are based on All Patient Refined Diagnosis Related Groups (“APR-DRG”), a

concept that we explain below.

               With the approval of CMS, the State of California amended its Medicaid State

Plan as of July 1, 2015, to create a new category of hospitals called “border hospitals.” SPA 15-

020 defines this new term in the following manner: “‘Border Hospitals’ are hospitals located

outside the State of California that are within fifty five miles driving distance from the nearest

physical location at which a road crosses the California border as defined by the US Geological

Survey.”

               The Department proposed SPA 15-020, and the concept of a new category of out-

of-state hospital called “border hospitals,” in response to litigation that out-of-state hospitals

filed challenging the Department’s design of a new inpatient reimbursement methodology based

on APR-DRGs. Asante v. California Department of Health Care Services, Case 3:14-cv-03226-

EMC, (N.D. Cal.), Order at ECF Document 65 filed on 12/21/15. We refer to this litigation as

the “APR-DRG Lawsuit.”

                The APR-DRG Lawsuit was prompted by Senate Bill 853 (2010) which

authorized the Department to “design a new Medi-Cal inpatient hospital reimbursement

methodology based on diagnosis-related groups[.]” Cal. Welf. & Inst. Code 14105.28(a). On




                                                  11
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 12 of 38



July 1, 2013, the Department implemented its new Medi-Cal reimbursement methodology for

many in-state hospitals and all out-of-state hospitals.

               Under the APR-DRG methodology, all hospital patients are categorized into

APR-DRGs and then each APR-DRG is assigned a weight that reflects the typical hospital

resources needed to care for that patient relative to the hospital resources needed to care for the

average patient (who is assigned a APR-DRG weight of 1.0). Thus, a patient who consumes 5

times the hospital resources needed to care for an average patient would be assigned an APR-

DRG of 5.0.

               In response to the APR-DRG Lawsuit, on June 19, 2015, the Department

published notice that it was planning to submit a State Plan Amendment to CMS with proposed

changes to the APR-DRG policies concerning the wage index, remote rural base price, NICU

policy adjustment, and cost to charge ratio (“CCR”) with respect to out-of-state “border

hospitals.” The notice stated:

       It may be common practice for Medi-Cal recipients residing in some areas of
       California to obtain medical services in adjacent areas in the states of Oregon,
       Nevada and/or Arizona. In recognition of the role that border hospitals may play
       in providing services to those Medi-Cal beneficiaries, the Department intends to
       submit a SPA to further align payment standards applicable to California hospitals
       and border hospitals to the greatest extent reasonably practicable.

25-Z Cal. Regulatory Notice Reg. (June 19, 2015).

               According to the declaration of Belinda Rowan, Chief of the Diagnosis Related

Group (DRG) Section of the Safety Net Financing Division in the Department of Health Care

Services, the proposed state plan amendment defined the new concept of “border hospitals” and

provided for the following changes in the APR-DRG methodology that impact out-of-state

“border hospitals”:

       First, SPA 15-020 provides that the Department will apply the same wage index



                                                 12
             Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 13 of 38



       policy for California hospitals and border hospitals. This means that for both
       California hospitals and border hospitals, the wage index that the Department will
       use to adjust a hospital's base price will be the same hospital specific wage area
       index value that the Medicare program applies to the hospital, further adjusted by
       the California Wage Area Neutrality Adjustment of .9797. Second, SPA 15-020
       provides that the Department will apply the "remote rural" base price to border
       hospitals that are determined to be "rural" by the Medicare program, and that also
       meet the "remote" and non-combined licensed/provider number standards of the
       State Plan. Third, SPA 15-020 provides that the cost-to-charge (CCR) ratio for
       determining outlier payments to border hospitals, will be based on the Medicare
       reported average CCRs for operating costs and capital costs for hospitals in the
       state in which a border hospital is located. Fourth, SPA 15-020 provides that a
       border hospital will be added to the list of hospitals that get the 1.75 policy
       adjustment for neonate stays if and when it applies to the California Children's
       Services (CCS) program and is approved as either a regional neonatal intensive
       care unit (NICU) or community NICU that also meets CCS program neonatal
       surgery standards.

Asante v. California Department of Health Care Services, Case 3:14-cv-03226-EMC (N.D.

Cal.), Rowan Decl. at ECF Document 59-1. The above-described changes aligned the APR-

DRG Medi-Cal payment rules for “border hospitals” with those applicable to California

hospitals.

               On September 29, 2015, the Department obtained CMS approval of the above-

described new State Plan Amendment 15-020.

               While the APR-DRG Lawsuit, and the subsequent adoption of SPA 15-020,

significantly reduced the discrimination against out-of-state hospitals in the Department’s APR-

DRG payment methodology, it did nothing to correct the discrimination against out-of-state

hospitals in the Department’s QAF subsidy program.


                                FEDERAL QAF PROGRAM

               In Dana-Farber Cancer Inst. v. Burwell, 216 F. Supp. 3d 49, 54 (D.D.C. 2016),

the Court described the way in which hospitals were taking advantage of a “loophole” in the

Medicaid program to gain extra matching funds from the federal government:



                                               13
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 14 of 38



       "In the late 1980s and early 1990s, states began to take advantage of a ‘loophole’
       in the Medicaid program that allowed states to gain extra federal matching funds
       without spending more state money." Protestant Mem'l Med. Ctr., Inc. v. Maram,
       471 F.3d 724, 726 (7th Cir. 2006). "States desiring to avail themselves of this
       statutory loophole would make payments to hospitals and collect the federal
       matching funds." Id. "The state would then recoup a portion of the state funding
       from the hospital, often in the form of a ‘tax.’ " Id. (citation omitted).

               Dana-Farber Cancer Inst. v. Burwell, 216 F. Supp. 3d 49, 54 (D.D.C. 2016) also

described how the federal government dealt with this problem:

       "Congress addressed this problem in the Medicaid Voluntary Contribution and
       Provider-Specific Tax Amendments of 1991, Pub. L. No. 102–234, 105 Stat. 1793
       (1991) (codified at 42 U.S.C. § 1396b(w))." Id. "Through this legislation,
       Congress instructed the Secretary to reduce federal matching funds to a state by
       the amount of any revenue received from a health care related tax that ‘hold[s]
       harmless' [,i.e., reimburses,] the health care provider upon whom the tax falls."
       Id. (quoting 42 U.S.C. § 1396b(w)(1)(A)(iii)). "States still may fund their share of
       Medicaid expenses by assessing taxes on health care related items, services or
       providers, as long as the tax is uniform, i.e., ‘broad-based,’ and the tax contains
       no ‘hold harmless provision.’ " Id. (quoting 42 U.S.C. § 1396b(w)(1)(A)(ii)(iii) &
       (4)).

               Thus, a state may impose a tax or fee, like California has done with its QAF

program, in order to generate state funds that can be matched with federal funds so that the state

receives additional federal Medicaid dollars.


                                CALIFORNIA QAF PROGRAM

               The primary purpose of the California QAF program is to obtain more federal

money. That purpose is explicitly articulated in the Act: “The Legislature continues to recognize

the essential role that hospitals play in serving the state's Medi-Cal beneficiaries. To that end, it

has been, and remains, the intent of the Legislature to improve funding for hospitals and obtain

all available federal funds to make supplemental Medi-Cal payments to hospitals.” Cal. Welf. &

Inst. Code § 14169.50(a).




                                                 14
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 15 of 38



               The Department accomplishes this by collecting a quality assurance fee from

certain types of California hospitals. Private general acute care hospitals are required to pay the

fee. Cal. Welf. & Inst. Code § 14169.52(a). However, public hospitals, small and rural

hospitals, long-term care hospitals, and specialty hospitals (except for hospitals in the Charitable

Research Hospital peer group) are exempt from the fee. Cal. Welf. & Inst. Code § 14169.51(l).

               Hospitals that are not exempt pay a fee on essentially all inpatient days of care,

excluding long-term care days and nursery days. The QAF program imposes a four-part fee. For

managed care days (excluding Medi-Cal) in a health plan owned hospital the fee is $106.40/day.

For managed care days (excluding Medi-Cal) in a hospital that is not owned by a health plan the

fee is $190.00/day. For fee-for-service days (excluding Medi-Cal) the fee is $448.36. For Medi-

Cal days (both fee-for-service and managed care) the fee is $461.46.

               After the quality assurance fees are collected and augmented by federal matching

funds they are distributed to California hospitals in various ways.

               The vast majority of the QAF money goes to “private hospitals.” Private

hospitals are owned by private entities, which can be either not-for-profit or for-profit. For the

period from July 1, 2018 to June 30, 2019, the Department paid “private hospitals” in California

$8,504,617,005 in QAF monies, which was eighty-seven percent (87%) of the total QAF money.

All the plaintiffs in this lawsuit are “private hospitals.” Despite this, the Department did not

make additional QAF payments to any of these out-of-state “private hospitals.”

               The Department accomplished this substantial transfer of QAF money through

additional payments based on Medi-Cal days. For the period from July 1, 2018 to June 30, 2019,

“private hospitals” in California received additional amounts of $1,570.79/day for each Medi-Cal

general acute care day and $975/day for each Medi-Cal acute psychiatric day. In addition to




                                                 15
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 16 of 38



these amounts, qualifying “private hospitals” received an additional payment of $2,500 for their

high acuity Medi-Cal days. “High acuity days” means “Medi-Cal coronary care unit days,

pediatric intensive care unit days, intensive care unit days, neonatal intensive care unit days, and

burn unit days.” Cal. Welf. and Inst. Code § 14169.51(t). Also, the Department paid a

supplement of $2,500.00 per Medi-Cal day to California hospitals designated as a trauma center

(plaintiffs Renown Medical Center and RVMC are both trauma centers, but received no trauma

money because they are located out-of-state) and to California hospitals that offer transplant

services. No out-of-state hospital received any portion of these additional payments even though

they also treat significant numbers of Medi-Cal patients, treat “high acuity” patients, and provide

trauma services.

               For the period from July 1, 2018 to June 30, 2019, California made a lump sum

QAF payment of $46,800,000 to the “non-designated public” hospitals in the State of California.

There are forty-two “non-designated public” hospitals in the State of California. These consist

of 41 district hospitals formed under California Health & Safety Code § 32000 et seq. and one

municipal hospital. No out-of-state hospital received any portion of this lump-sum payment.

               For the period from July 1, 2018 to June 30, 2019, California made a lump sum

QAF payment of $69,000,000 to the “designated public” hospitals in the State of California.

There are twenty-one “designated public” hospitals in the State of California. Cal. Welf. & Inst.

Code § 14166.1(d). These consist of hospitals operated by counties and the University of

California. No out-of-state hospital received any portion of this lump-sum QAF payment.

               For the period from July 1, 2018 to June 30, 2019, California contributed

$1,134,816,133 in QAF monies to the 13 children’s hospitals in California. No out-of-state

hospital received any portion of these QAF monies.




                                                 16
           Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 17 of 38



                 For the period from July 1, 2018 to June 30, 2019, California contributed

$2,000,000 in QAF monies to the Department to cover the administrative costs of the QAF

program.

                 In total, for the period from July 1, 2018 to June 30, 2019, California collected

quality assurance fees of $3,893,816,449 and made QAF payments to California hospitals of

$8,620,417,005. The difference between these two amounts, which is $4,726,600,556, is the

additional federal monies California received due to the existence of the QAF program. No out-

of-state hospital received any portion of these additional federal QAF monies.


                                   DSH AND QAF PROGRAMS

                 The DSH and QAF programs are alike in several significant respects. First, they

both make supplemental payments to hospitals. With respect to DSH, the California Court of

Appeal states:

       We agree with the Court of Appeals of Texas that DSH funds "do not constitute
       payment for medical services rendered; they offer `additional reimbursement'
       based solely on the volume of services provided to indigent patients…In short,
       [the hospital] had no more than an expectancy of receiving additional
       reimbursement; any rights it had to [DHS] funds were contingent on a comparison
       of [the hospital's] level of services to indigent patients with that of other
       hospitals." (S.C. San Antonio v. Dept. of Human Serv. (1995 Tex. Ct. App.) 891
       S.W.2d 773, 778.) Just as Texas law characterizes DSH payments as "additional
       reimbursement" (id. at p. 778, citing 25 Tex. Admin. Code § 29.609), California
       law describes DSH payments as "payment adjustments" or "additional
       reimbursement" distributed as a "supplement" to payments for Medi-Cal services.
       (§ 14105.98, subds. (a)(3), (b), (d)(1); Stats. 1991, ch. 279, § 1(f), p. 1763; Cal.
       Code Regs., tit. 22, § 51539, subd. (c).) Thus, although "payment adjustments"
       are amounts paid for hospital services provided by a DSH (§ 14105.98, subd.
       (a)(5)), "the payment adjustment amounts under this section shall be distributed as
       a supplement to" payments for Medi-Cal services. (§ 14105.98, subd. (d)(1).)

Santa Ana Hospital Medical Center v. Belshé, 56 Cal. App. 4th 819, 836 (Cal. Ct. App. 1997).

With respect to QAF, Cal. Welf. and Inst. Code § 14169.55 (underlining added) states:




                                                  17
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 18 of 38



       Private hospitals shall be paid supplemental amounts for the provision of hospital
       inpatient services for each subject fiscal quarter in a program period as set forth in
       this section. The supplemental amounts shall be in addition to any other amounts
       payable to hospitals with respect to those services and shall not affect any other
       payments to hospitals.

Cal. Welf. and Inst. Code § 14169.55 repeatedly refers to the QAF payments as “supplemental

amounts,” and also declares that these “supplemental amounts shall be in addition to any other

amounts payable to hospitals with respect to those services and shall not affect any other

payments to hospitals.” (underlining added). Cal. Welf. & Inst. Code § 14169.60 (underlining

added) states: “(b) The supplemental payments and other payments under this article shall be

regarded as quality assurance payments, the implementation or suspension of which does not

affect a determination of the adequacy of any rates under federal law.” Also, Cal. Welf. & Inst.

Code § 14169.52(k) (underlining added) states: “This subdivision creates a contractually

enforceable promise on behalf of the state to…maintain and continue prior reimbursement levels

as set forth in Section 14169.68 on the effective date of that section. The foregoing statutes

mean that the amounts paid under the QAF program are completely independent from the APR-

DRG payments hospitals receive from the Department for the Medi-Cal services they provide.

See also Cal. Welf. and Inst. Code §§ 14169.50(a), 14169.54.

               Second, the DSH and QAF programs are both based on the technique of using

hospital dollars to obtain federal matching funds, and then returning the hospital dollars along

with the federal monies to the hospitals. For the QAF program, the matching funds is obtained

through fees. In the case of DSH, these matching funds are obtained through intergovernmental

transfers (IGTs). Santa Ana Hospital Medical Center v. Belshé, 56 Cal. App. 4th 819 (Cal. Ct.

App. 1997) states:

       The DSH Supplemental Payment Adjustment Program is a federally mandated
       program…In California, this program is administered by [the Department] on a



                                                18
              Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 19 of 38



        state fiscal year basis. The total program dollars available for each federal fiscal
        year is capped at $2.19 billion. These funds represent 50% federal dollars and
        50% intergovernmental transfers (from counties, hospital districts and the
        University of California Regents). The DSH program has no state funding.

Id. at 826.

                Third, neither the DSH program nor the QAF program have any state funding.

With respect to DSH, Santa Ana Hospital Medical Center v. Belshé, 56 Cal. App. 4th 819 (Cal.

Ct. App. 1997) states: “The DSH program has no state funding.” With respect to QAF, Cal.

Welf. & Inst. Code § 14169.72 states that the QAF program “shall become inoperative” if there

is “[a] net General Fund cost incurred due to the act.”

                Given these significant similarities, one would expect that out-of-state hospitals

would be treated the same under both programs. But, that is not the case. As we have already

noted, out-of-state hospitals receive no QAF monies. On the other hand, it is well-established

that out-of-state hospitals are entitled to DSH monies.

                Federal Medicaid regulations explicitly contemplate that states will make DSH

payments to out-of-state hospitals. Section 1001(d) of the Medicare Prescription Drug,

Improvement, and Modernization Act of 2003 (MMA) (Pub. L. 108–173, enacted on December

8, 2003) added Section 1923(j) to the Medicaid Act. 42 U.S.C. § 1396r–4(j). It requires states to

report additional information about their DSH programs to the Secretary of HHS. It also requires

states to have their DSH payment programs independently audited and to submit the

independently certified audit annually to the Secretary. To implement these reporting

requirements, HHS added a new paragraph (c) to the reporting requirements at 42 C.F.R.

447.299. Subsection (18) of that new paragraph states: "States must report DSH payments made

to all hospitals under the authority of the approved Medicaid State plan. This includes both in-

State and out-of-State hospitals." 42 C.F.R. 447.299(c)(18) (underlining added).



                                                  19
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 20 of 38



               According to the annual DSH reports states are legally obligated to submit to the

Secretary of HHS, the following states have made DSH payments to out-of-state hospitals:

Arizona, Iowa, Kansas, Minnesota, Oregon, South Carolina, Virginia, Washington, and

Wisconsin. Also, there may be other states that would have paid DSH to out-of-state hospitals,

but did not do so because no out-of-state hospital qualified for these funds.

               With respect to California, the Ninth Circuit has explained that the DSH

“language does not say that only hospitals within the state can qualify for DSH payments;

instead, it uses in-state hospitals to calculate a benchmark for the number of Medicaid patients

serviced to determine whether a hospital (in-state or out-of-state) qualifies for DSH payments.”

Children’s Hosp. & Health Ctr. v. Belshe, 188 F.3d 1090, 1096-97 (9th Cir. 1999). Also, in

Children's Hosp. & Med. Ctr. v. Bonta, 97 Cal. App. 4th 740, 759 (2002), the California Court of

Appeal held that California’s DSH scheme violated the Commerce Clause because, among other

factors, it annually distributes over $2 billion in disproportionate share adjustments to in-state

hospitals, but has never made a payment of disproportionate share moneys to any out-of-state

hospital.

               Many other courts have held that out-of-state hospitals are legally entitled to DSH

payments: Children's Seashore House v. Waldman, 197 F.3d 654, 661-62 (3d Cir. 1999) (holding

that the denial of Medicaid DSH payments to out-of-state hospitals may violate the Equal

Protection Clause); Mary Hitchcock Mem'l Hosp. v. Cohen, Civil No. 15-cv-453-LM, (D.N.H.

2016) (denying defendants’ motion to dismiss plaintiff’s claims for DSH and teaching hospital

payments); W. Va. Univ. Hosps., Inc. v. Rendell, 2007 U.S. Dist. LEXIS 81901, 1-2 (D. Pa.

2007) (holding that West Virginia University Hospitals, Inc. was entitled to trauma

disproportionate share hospital payments); Multicare Medical Center v. Washington, 768




                                                 20
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 21 of 38



F.Supp. 1349, 1401 (W.D. Wash. 1991) (holding that the State of Washington must make DSH

payments to out-of-state border hospitals that serve Washington's Medicaid recipients).

               The significant similarities between the DSH and QAF programs, and the fact that

courts have held that states are legally required to make supplemental DSH payments to out-of-

state hospitals, often on the same Commerce Clause or Equal Protection grounds as those alleged

in this Complaint, strongly suggest that states should similarly make supplemental QAF

payments to out-of-state hospitals.


   CALIFORNIA’S QAF PROGRAM DISCRIMINATES AGAINST OUT-OF-STATE
                           HOSPITALS

               Under the Commerce Clause, “[a] statute can discriminate against out-of-state

interests in three different ways: (a) facially, (b) purposefully, or (c) in practical effect.” Eastern

Kentucky Resources v. Fiscal Court, 127 F.3d 532, 540 (6th Cir. 1997). The California QAF

program discriminates against out-of-state hospitals in all three ways.

               Except for Alaska, every state and the District of Columbia has a provider tax.

All these programs raise money in essentially the same way by imposing a tax/fee on providers

which is then matched with federal dollars. The states then distribute the resulting dollars in

different ways. Some of these distribution methods discriminate against out-of-state hospitals,

while others do not.

               The fundamental flaw in California’s QAF program is that it subsidies California

hospitals at the expense of out-of-state hospitals, even though they both treat Medi-Cal patients.

There are, however, distribution techniques that California could use that would not discriminate

against out-of-state hospitals.

               For example, some states use taxes/fees to expand Medicaid coverage: “Eight of

the Medicaid expansion states (Arkansas, Arizona, Colorado, Illinois, Indiana, Louisiana, New


                                                  21
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 22 of 38



Hampshire and Ohio) reported plans to use provider taxes or fees to fund all or part of the costs

of the ACA Medicaid expansion beginning in January 2017, when states must pay five percent of

the costs of the expansion.” Health Provider and Industry State Taxes and Fees, National

Conference of State Legislatures, October 10, 2017, http://www.ncsl.org/research/health/health-

provider-and-industry-state-taxes-and-fees.aspx. While other states use provider tax money to

increase overall reimbursement levels: “In a majority of cases, the cost of the tax is paid back to

providers through an increase in the Medicaid reimbursement rate for their patient treatment and

services.” Id. Both of these broad-based distribution programs would not discriminate against

out-of-state hospitals because all hospitals, both in-state and out-of-state, would benefit equally

from them. Thus, there are distribution techniques that California could use that would not

discriminate against out-of-state hospitals. But, California did not use any of these non-

discriminatory distribution techniques. Instead, it implemented a system of direct subsidies to

in-state hospitals only, thereby totally excluding out-of-state hospitals from receiving the benefits

of any federal QAF monies.

               As noted previously, there have been numerous disputes between out-of-state

hospitals and the Department. In an attempt to usurp the legitimate claims of out-of-state

hospitals to their fair share of the federal QAF monies, in 2013 California adopted Cal. Welf. &

Inst. Code § 14169.83. This statute permits out-of-state hospitals to “opt-in” to a system of

quality assurance fees and supplemental payments that allows out-of-state hospitals to be treated

“in the same manner that the hospital could participate if it were located in the state.” While this

statute may appear to resolve the legal issues raised by the out-of-state hospitals, upon closer

examination it is both “purposefully” and “in practical effect” discriminatory. This is because




                                                 22
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 23 of 38



under California law the QAF fee is primarily based on “total patient days,” while the QAF

supplemental payment is primarily based on “Medi-Cal days.”

               For similarly sized facilities, out-of-state hospitals would have roughly the same

number of total patient days as in-state hospitals, and thus would pay roughly the same QAF fee

as in-state hospitals. But due to their physical location in other states, out-of-state hospitals

would not have as many Medi-Cal days as in-state hospitals, and thus would inevitably receive

QAF payments that are much lower than those received by in-state hospitals. This means, in

effect, that out-of-state hospitals will always on average be “net losers” under the California

QAF program, while in-state hospitals will always on average be “net winners” under the

California QAF program.

               Anne Mcleod, who is a Vice President at CHA, discussed this approach in her

declarations in the prior QAF litigation. In those declarations she concluded that Renown

Regional Medical Center and Rogue Valley Medical Center, two of the plaintiffs in this litigation

that provide 38% of the inpatient Medi-Cal services provided by all “border hospitals,” would

incur significant losses if the QAF approach that is used for in-state hospitals is applied to out-of-

state hospitals. With respect to Renown Regional Medical Center, she states:

       I anticipate that the maximum that Renown Regional could be paid pursuant to
       AB 1383/1653 for the period of April 1, 2009, to December 31 ,2010, is
       approximately $2,463,529…However, based on Renown Regional's Medicare
       cost report data, I estimate that Renown Regional would owe the State of
       California approximately $14.2 to $55 million in fees under the QAF program,
       many times more than what it would purportedly receive in supplemental
       payments.

Asante v. Jolly, Case 3:10-cv-03828-CRB (N.D. Cal.), McLeod Decl. at ECF Document 33.

As to Rogue Valley Medical Center, she states:




                                                  23
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 24 of 38



       I anticipate that the maximum that Rogue Valley could be paid pursuant to AB
       1383/1653 for the period of April 1, 2009, to December 31, 2010, is
       approximately $952,684…However, based on Rogue Valley's Medicare cost
       report data, I estimate that Rogue Valley would owe the State of California
       approximately $6.9 to $23.5 million in fees under the QAF program, many times
       more than what it would purportedly receive in supplemental payments.

Id. at 26:13-20. She concludes with the following summary:

       Based on these calculations, I estimate that the greatest amount that plaintiff
       hospitals could be paid if they were included in the AB 1383 methodology as they
       allege would be $4,044,318, excluding any fee. If they were truly subject to AB
       1383, however, they would pay approximately $124 million to $386 million in
       fees. Altogether, I project that if the Plaintiffs were subject to both the fee and
       supplemental payment provisions of AB 1383, they would net an approximate
       loss of $120 to $382 million.

Id. at 28:7-13 (underlining added).

               The Department has never implemented Cal. Welf. & Inst. Code § 14169.83

because no rational decision-maker at an out-of-state hospital would ever “opt-in” to a QAF

program that resulted in financial losses which CHA says will be $120 to $382 million per year.

The choice between owing the State of California hundreds of millions of dollars in QAF fees, or

receiving nothing, is no real choice at all.

               For the one-year period from July 1, 2018 to June 30, 2019, the net QAF benefit

to California hospitals was $4,726,600,556 based on 2,814,141 Medi-Cal days. Thus, in-state

“private hospitals” received an average of $1,680 per Medi-Cal day in QAF subsidies.

California did not distribute these federal QAF subsidies to any out-of-state “private hospital.”

               For the effects of the QAF program to be non-discriminatory the plaintiff “border

hospitals” (all of which are “private hospitals”) should receive the same average net benefit as

in-state “private hospitals.” This means that the plaintiffs should receive $1,680 per Medi-Cal

day in QAF subsidies. Applying this per day rate to the Medi-Cal days at the plaintiff “border

hospitals” will produce the following QAF subsidies on a per year basis:



                                                24
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 25 of 38



                                          Estimated          QAF              Total
                                          Medi-Cal        Subsidy Per        Annual
                                          Days Per         Medi-Cal           QAF
          Hospital Name                     Year             Day             Subsidy

      Renown (two hospitals)                    5,742       $1,680          $9,646,560

      Asante (three hospitals)                  1,956       $1,680          $3,286,080

  Yuma Regional Medical Center                   583        $1,680            $979,440

    Sky Lakes Medical Center                     435        $1,680            $730,800

                                                8,716                      $14,642,880

               There is no requirement that a hospital that receives a QAF subsidy must also pay

a QAF fee. For example, none of the forty-two “non-designated public” hospitals in the State of

California pay a QAF fee. Yet, for the period from July 1, 2018 to June 30, 2019 these hospitals

received $46,800,000 in federal QAF subsidies. The twenty-one “designated public hospitals” in

California are also exempt from QAF fees. Yet, for this same period of time these hospitals

received $69,000,000 in federal QAF subsidies. Bob Sands, Chief of the Safety Net Financing

Division in the Department, stated in his declaration in the prior QAF litigation that “238

hospitals will be subject to the QAF, and 322 hospitals will receive supplemental payments.”

Asante v. David Maxwell-Jolly, Case No. 3:10-cv-01236-JSW (N.D. Cal.), Decl. Bob Sands,

ECF Doc. No. 31 at 5:1-2. This means that 84 hospitals in California pay no quality assurance

fee, but still receive a federal QAF subsidy.

               California could easily implement a similar program for out-of-state hospitals,

thereby remedying the discrimination against out-of-state hospitals inherent in its QAF program.

By this we mean that it could make QAF payments to the thirty-seven “border hospitals” at the

rate of $1,680 per Medi-Cal day (which is the average net QAF benefit in-state “private

hospitals” receive), while also exempting these “border hospitals” from QAF fees.


                                                25
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 26 of 38



               On July 1, 2017, the Department changed the methodology it used to distribute

QAF monies for Medi-Cal managed care patients. At that time, it began to pay a fixed daily add-

on payment to California “network” hospitals. The Department refers to this new system as its

“directed payments” program. To participate in the “directed payments” program a hospital

must meet two requirements. First, it must be a licensed hospital under Cal. Welf. & Inst. Code

§ 14169.51 and the section that it refers to, Cal. Health & Safety Code § 1250. This means that it

must be located in the State of California. Second, it must be a “network” provider, which

means that it must have entered into a contract with a California managed care organization

(“MCO”).

               California’s “directed payment” program is facially invalid because it is limited to

hospitals licensed under Cal. Welf. & Inst. Code § 14169.51 and Cal. Health & Safety Code §

1250. This restriction effectively bars out-of-state hospitals from obtaining any federal QAF

monies under the Department’s “directed payment” program.

                Also, California’s “direct payment” program limits the distribution of federal

QAF monies to “network” hospitals — which are hospitals that have entered into contracts with

a California MCO. This requirement is “purposefully” and “in practical effect” invalid.

               As we explained earlier, an MCO must enter into an agreement with the state in

which the MCO agrees to comply with all rules and regulations governing the Medicaid

program, including the federal laws and regulations relating to “network adequacy.” Once this

happens Medicaid beneficiaries are required to seek medical treatment from approved providers

within their MCO’s established network(s). 42 U.S.C. § 1396u-2.

               Each MCO has a “service area” which consists of one or more California

counties. Federal law mandates that each MCO “demonstrates that it has the capacity to serve




                                                26
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 27 of 38



the expected enrollment in its service area in accordance with the State's standards for access to

care under this part, including the standards at § 438.68 and § 438.206(c)(1).” 42 C.F.R. §

438.207.

               Implementing this federal requirement, California’s has adopted “network

adequacy” requirements. These vary depending upon provider type. For example, for “specialty

care” there is a time and distance requirement based on county population density. For rural

counties, “specialty care” must be available within 60 miles or 90 minutes from the beneficiary’s

residence, for small counties 45 miles or 75 minutes from the beneficiary’s residence, for

medium counties 30 miles or 60 minutes from the beneficiary’s residence, and for large counties

15 miles or 30 minutes from the beneficiary’s residence.

               MCOs satisfy the “network adequacy” requirements by entering into contracts

with providers. In the case of hospitals, the California “network adequacy” requirement states

that a hospital must be available within “15 miles or 30 minutes from [a] beneficiary’s

residence.” For example, in San Francisco County an MCO would be obligated to enter into

contracts with enough hospitals to ensure that each MCO beneficiary in San Francisco County

was within 15 miles or 30 minutes of at least one general acute care hospital. In some counties

(including San Francisco) there is more than one MCO, which means that a general acute care

hospital in that county could have a contract with more than one MCO.

               The “network” requirement in the “directed payment” program is inherently

discriminatory because out-of-state hospitals are not physically located in the service areas (aka

counties) where the MCOs are located. This means that California MCOs are under no

obligation under the federal and state “network adequacy” requirements to enter into contracts

with out-of-state hospitals. On the other hand, so that they can meet the California requirement




                                                27
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 28 of 38



that there be at least one “network” hospital within “15 miles or 30 minutes from [a]

beneficiary’s residence,” California MCOs are obligated to enter into contracts with California

hospitals. As a result, it is extremely unlikely that an MCO would enter into a contract for

“network” services with an out-of-state hospital, but very likely that a California MCO would

enter into a contract for “network” services with one or more California hospitals. That is reason

the “network” requirement in the Department’s “directed payment” program discriminates

against out-of-state hospitals vis-à-vis in-state hospitals.

                Another provision of law that California adopted in an attempt to evade the

legitimate claims of out-of-state hospitals to their fair share of the federal QAF monies is Cal.

Welf. & Inst. Code § 14169.72. This statute states in pertinent part as follows:

        This article [i.e., the QAF program] shall become inoperative if any of the
        following occurs:

        (a) The effective date of a final judicial determination made by any court of
            appellate jurisdiction or a final determination by the United States Department
            of Health and Human Services or the federal Centers for Medicare and
            Medicaid Services that the quality assurance fee established pursuant to this
            article, or Section 14169.54 or 14169.55, cannot be implemented. This
            subdivision shall not apply to any final judicial determination made by any
            court of appellate jurisdiction in a case brought by hospitals located outside
            the state.

Cal. Welf. & Inst. Code § 14169.72 (underlining added).

                The foregoing statute states that if an appellate court declares that California’s

QAF program “cannot be implemented…in a case brought by hospitals located outside the state”

that this judicial determination “shall not apply,” but if an appellate court makes that declaration

in a case brought by any other type of entity (such as a California hospital) that the judicial

determination will be valid and enforceable. This statute is facially discriminatory under the

Commerce Clause, it violates the separation of powers doctrine, and it is unenforceable under




                                                  28
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 29 of 38



various other constitutional provisions. See generally Cal. Const., art. III, § 3 and Marbury v.

Madison, 5 U.S. 137, 177 (1803) (“It is emphatically the province and duty of

the judicial department to say what the law is.”).


                          CMS APPROVALS AND PENDING SPAS

               With respect to the latest QAF program period, which was January 1, 2017

through June 30, 2019, the Department requested in its “California Amended Request for Waiver

for Hospital Fee - Phase 5” dated December 11, 2017, that out-of-state hospitals be completely

excluded from both the QAF fee and the QAF payments; in other words, from the entire

California QAF Program. The Department’s letter states in pertinent part:

       The terms of the Phase 5 fee for which the waiver is sought are as follows:

       (i) Public hospitals are excluded from the fee;
       (ii) Small and rural hospitals are excluded from the fee;
       (iii) Psychiatric and specialty hospitals are excluded from the fee;
       (iv) Out of State Hospitals are excluded from the fee and payments;
       (v) New hospitals are excluded from the fee and payments…


Letter dated December 11, 2017 from the California Department of Health Care Services to Ms.

Kristin Fan, Director Financial Management Group, U.S. Department of Health & Human

Services (underlining added).

               In a letter dated December 14, 2017, CMS stated that it was approving the

Department’s request. CMS’s letter then described the items for which a waiver was sought, and

the exact items that CMS had approved. The ONLY item CMS does not mention in its approval

letter is the Department’s request that “Out of State Hospitals are excluded from the fee and

payments.” This omission appears to be intentional because the Department requested a total of

10 waivers, and three different times (for three different time periods) CMS’s letter responds to




                                                 29
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 30 of 38



only 9 waiver requests, each time never mentioning the Department’s waiver request relating to

out-of-state hospitals.

                The Department and CMS sent essentially identical letters to each other for the

prior QAF program period, which was January 1, 2014, through December 31, 2016. The

Department’s letter, which was entitled “California Request for Waiver for Hospital Fee - Phase

4,” was dated November 21, 2014, and requested, like its later letter, that out-of-state hospitals

be completely excluded from both the QAF fee and the QAF payments. It stated:

        The terms of the Phase 4 fee for which the waiver is sought are as follows:

        (i) Public hospitals are excluded from the fee;
        (ii) Small and rural hospitals are excluded from the fee;
        (iii) Psychiatric and specialty hospitals are excluded from the fee;
        (iv) Out of State Hospitals are excluded from the fee and payments;
        (v) New hospitals are excluded from the fee and payments…


Letter dated November 21, 2014, from the California Department of Health Care Services to Mr.

Timothy Hill, Director Financial Management Group, U.S. Department of Health & Human

Services (underlining added).

                By letter dated January 14, 2015, CMS stated that it was approving the

Department’s request. CMS’s letter then details the items for which a waiver was sought, and

the precise items that CMS had approved. Again, the ONLY item CMS does not mention in its

approval letter is the Department’s request that “Out of State Hospitals are excluded from the fee

and payments.” This omission also appears to be deliberate because in this letter the Department

requested a total of 10 waivers, and four different times (for four different time periods) CMS’s

letter responds to only 9 waiver requests, and never mentions the Department’s waiver request

relating to out-of-state hospitals.




                                                 30
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 31 of 38



               The above-described letters are ambiguous as to whether out-of-state hospitals are

in or out of California’s QAF program. California’s actions, however, which must comply with

the California Medicaid State Plan and be approved by CMS, are not ambiguous. From its

inception in 2009, California has excluded out-of-state hospitals from its QAF program.

               CMS’s approval letters concerning the Department’s “directed payment” program

are not unclear. The Department requested CMS approval of its “directed payment” program for

the period from July 1, 2017 through June 30, 2018. By letter dated March 6, 2018, CMS

approved California’s “directed payment” program for the period from July 1, 2017 through June

30, 2018. CMS’s letter states in pertinent part (underlining added): “Specifically, the following

proposal for delivery system and provider payment initiatives is approved: Uniform Dollar

Increase per adjudicated claim for private hospitals as defined in CA Welfare & Institutions

Code § 14169.51 for the rating period covering July 1, 2017 through June 30, 2018.”

               Also, the Department requested CMS approval of its “directed payment” program

for the period from July 1, 2018 through June 30, 2019. By letter dated December 17, 2018,

CMS approved California’s “directed payment” program for the period from July 1, 2018

through June 30, 2019. CMS’s letter states in pertinent part (underlining added): “Specifically,

the following proposal for delivery system and provider payment initiatives is approved:

Uniform Dollar Increase per adjudicated claim for private hospitals as defined in CA Welfare &

Institutions Code § 14169.51 for the rating period covering July 1, 2017 through June 30, 2018.”

               CMS’s approval letters relating to “directed payments” effectively bar the

distribution of federal QAF monies to out-of-state hospitals because no hospital that is physically

located in a state other than California is or could be licensed under Cal. Welf. & Inst. Code §

14169.51.




                                                31
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 32 of 38



               On or about June 28, 2019, the Department submitted another request to CMS for

approval of its “directed payment” program. This letter requested CMS’s approval of the

“directed payment” program for the current program period from July 1, 2019 through December

31, 2020. If approved for the current program period, this “pending” request would continue to

bar the distribution of federal QAF monies to out-of-state hospitals.

               In addition to the above-described “directed payment” letter for the current

program period from July 1, 2019 through December 31, 2020, the following QAF SPAs are also

now “pending” before CMS: SPA 18-012 (proposes to correct an inconsistency discovered with

the language in the approved SPA 17-004 as compared to language in controlling state statute at

Welfare & Institutions (W&I) Code section 14169.55(b)(6)); SPA 18-0043 (proposes to allow

supplemental reimbursement to hospitals up to the aggregate upper payment limit without

supplanting specified existing levels of payments for the provision of inpatient services to Medi-

Cal beneficiaries); SPA 18-0044 (proposes to allow supplemental reimbursement to hospitals up

to the aggregate upper payment limit without supplanting specified existing levels of payments

for the provision of outpatient services to Medi-Cal beneficiaries); and, the March 30, 2017, SPA

letter from the Department to CMS entitled California Request for Waiver for Hospital Fee -

Phase 5.

               Also, the following QAF SPAs have been “proposed” by the Department. This

means that the Department has published notice of them in California, but has not yet submitted

them to CMS: 19-0018 (proposes to provide supplemental payments to eligible hospitals in the

Hospital Quality Assurance Fee (HQAF) program up to the federal upper payment limit); 19-

0019 (proposes to provide supplemental payments to eligible hospitals in the HQAF program up

to the federal upper payment limit), 19-0023 (proposes to extend the supplemental




                                                32
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 33 of 38



reimbursement for Qualified Private Hospitals Program to June 30, 2020); 19-0024 (proposes to

extend the supplemental reimbursement for Qualified Non-Designated Public Hospitals program

to June 30, 2020); and, 19-0035 (proposes to provide one-time supplemental payment for eligible

providers that received FFS payments in the HQAF program for private hospital inpatient

subacute services).

               Under federal law, the effective date of a SPA may be no “earlier than the first

day of the quarter in which” the amendment is submitted for federal approval. 42 C.F.R.

430.20(a)(1) and (b)(2). This means that California must submit the above-described “proposed”

QAF SPAs by no later than September 31, 2019, for them to take effect beginning on July 1,

2019.

               Cal. Welf. & Inst. Code § 14169.63 provides in pertinent part that “the

department may impose and collect the quality assurance fee and may make payments under this

article, including increased capitation payments, based upon receiving a letter from the federal

Centers for Medicare and Medicaid Services or the United States Department of Health and

Human Services that indicates likely federal approval[.]”. Thus, California law permits the

Department to operate its QAF program, and thereby permanently deprive the plaintiff “border

hospitals” of the federal QAF subsidies they are entitled to receive, before federal approval of a

SPA.

               None of the above-described “pending” or “proposed” SPAs include any

provision for the payment of federal QAF money to the plaintiff “border hospitals.”

               Based on the foregoing, an actual and justiciable controversy exists regarding

whether out-of-state hospitals are entitled a portion of the federal QAF money that California

distributes each year. Furthermore, each of the plaintiffs has a right and an enforceable interest




                                                33
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 34 of 38



to maintain this action to require the defendants to comply with their obligations under the law

and to discharge those duties in a manner that is not arbitrary and capricious.


                                            COUNT 1

                         Violations of the Commerce Clause and the APA

               Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 103.

               As it exists as of July 1, 2019, California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, discriminates against interstate

commerce and is unconstitutional under the Commerce Clause (U.S. Const. art. I, § 8, cl. 3) of

the U.S. Constitution.

               Section 706(2)(A) of the APA requires this court to hold unlawful, and set aside,

agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Also, Section 706(2)(B) of the APA requires this court to hold unlawful, and set

aside, agency action that is “contrary to constitutional right, power, privilege, or immunity.”

               Accordingly, as of July 1, 2019, California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, must be vacated and set aside.

               Also, CMS must be enjoined as of July 1, 2019, from approving any QAF

amendment to the California State Medicaid Plan that discriminates against interstate commerce

until such time that this Court determines that the amendment’s treatment of “border hospitals”

does not violate the Commerce Clause.




                                                34
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 35 of 38



                                            COUNT 2

                    Violations of the Equal Protection Clause and the APA

               Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 103.

               As it exists as of July 1, 2019, California’s differential treatment of in-state and

out-of-state hospitals under the QAF program, as reflected in the California State Medicaid Plan,

bears no rational relationship to any legitimate state purpose and thus violates the Equal

Protection Clause of the Fourteenth Amendment (U.S. Const. amend. XIV, § 1).

               Section 706(2)(A) of the APA requires this court to hold unlawful, and set aside,

agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Also, Section 706(2)(B) of the APA requires this court to hold unlawful, and set

aside, agency action that is “contrary to constitutional right, power, privilege, or immunity.”

               Accordingly, as of July 1, 2019, California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, must be vacated and set aside.

               Also, CMS must be enjoined as of July 1, 2019, from approving any QAF

amendment to the California State Medicaid Plan that violates the Equal Protection Clause until

such time that this Court determines that the amendment’s treatment of “border hospitals” does

not violate the Equal Protection Clause.


                                            COUNT 3

                          Violations of the Medicaid Act and the APA

               Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 103.




                                                 35
            Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 36 of 38



               Under the Medicaid Act, a State Plan must “provide for inclusion, to the extent

required by regulations prescribed by the Secretary, of provisions (conforming to such

regulations) with respect to the furnishing of medical assistance under the plan to individuals

who are residents of the State but are absent therefrom.” 42 U.S.C. § 1396a(a)(16).

42 C.F.R. § 431.52 interprets 42 U.S.C. § 1396a(a)(16). It provides in relevant part that “A State

plan must provide that the State will pay for services furnished in another State to the same

extent that it would pay for services furnished within its boundaries[.]” (underlining added).

               California does not provide supplemental QAF monies to the plaintiffs “to the

same extent” that it provides such funds to in-state hospitals.

               Section 706(2)(A) of the APA requires this court to hold unlawful, and set aside,

agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” Also, Section 706(2)(B) of the APA requires this court to hold unlawful, and set

aside, agency action that is “contrary to constitutional right, power, privilege, or immunity.”

               Accordingly, as of July 1, 2019, California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, must be vacated and set aside.

               Also, CMS must be enjoined as of July 1, 2019, from approving any QAF

amendment to the California State Medicaid Plan that violates 42 U.S.C. § 1396a(a)(16) or 42

C.F.R. § 431.52 until such time that this Court determines that the amendment does not violate

the Medicaid Act.


                                            COUNT 4

                                        Declaratory Relief

               Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 104.



                                                 36
              Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 37 of 38



                Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202 and Federal Rules

of Civil Procedure 57. An actual and justiciable controversy exists regarding the validity of

California’s QAF program and whether it violates federal law and provisions of the United States

Constitution.

                No administrative appeal process or other administrative remedy is available to

plaintiffs.

                All of plaintiffs’ injuries are great, immediate, and irreparable, for which damages

are inadequate, and for which plaintiffs have no plain, adequate or speedy relief at law or

otherwise.

                                    PRAYERS FOR RELIEF


        WHEREFORE, the plaintiffs respectfully request that this Court enter judgment in their

favor, and

                Declare as of July 1, 2019, that California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, is unconstitutional under the

Commerce Clause of the United States Constitution and must be vacated and set aside pursuant

to 5 U.S.C. § 706(2)(A) and 5 U.S.C. § 706(2)(B);

                Declare as of July 1, 2019, that California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, is unconstitutional under the Equal

Protection Clause of the Fourteenth Amendment of the United States Constitution and must be

vacated and set aside pursuant to 5 U.S.C. § 706(2)(A) and 5 U.S.C. § 706(2)(B);

                Declare as of July 1, 2019, that California’s methodology for making QAF

payments, as reflected in the California State Medicaid Plan, violates 42 U.S.C. § 1396a(a)(16)




                                                 37
           Case 1:19-cv-02512 Document 1 Filed 08/20/19 Page 38 of 38



and 42 C.F.R. § 431.52 and must be vacated and set aside pursuant to 5 U.S.C. § 706(2)(A) and 5

U.S.C. § 706(2)(B);

              Preliminarily and permanently enjoin as of July 1, 2019, approval by CMS of the

California QAF program, and all federal QAF payments, until such time that this Court

determines that the program’s treatment of “border hospitals” does not violate the Commerce

Clause, the Fourteenth Amendment’s Equal Protection Clause, 42 U.S.C. § 1396a(a)(16), or 42

C.F.R. § 431.52;

              Award plaintiffs their costs and attorney’s fees; and,

              Order such other and further relief as may be just and proper.


 Dated: August 20, 2019                       Respectfully submitted,

                                              By: /s/ Dean L. Johnson
                                                 Dean L. Johnson (D.C. Bar No. WA0008)

                                              DEAN L. JOHNSON, INC.
                                              181 Utsalady Road
                                              Camano Island, WA 98282
                                              Telephone: (760) 603-0022
                                              Email: deanl.johnson@gmail.com


                                              By: /s/ Thomas J. Weiss
                                                 Thomas J. Weiss (D.C. Bar No. CA00041)

                                              LAW OFFICES OF THOMAS J. WEISS
                                              1925 Century Park East, Suite 2140
                                              Los Angeles, California 90067
                                              Telephone: (310) 788-0710
                                              Facsimile: (310) 788-0735
                                              Email: tweiss@weisslawla.com

                                              Attorneys for Plaintiffs




                                               38
